Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 12/22/2021. With the amendments, claim 1 remains pending.  Claim 1 is amended. Claims 1 have been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Whereas, Hull et al. discloses several embodiments where the number of wire is a multiple of the number of groups, it also suggests a number of embodiments (figure 3, items 306, 308, and 316 to 322) that include mix groupings.  It is reasonable for the person of ordinary skill in the art to limit the embodiments to no mixed groupings. This would be an obvious variant way of limiting the groupings to include the total number of wires, where each group is limited ti the same impedance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 rejected under 35 U.S.C. 103(a) as being unpatentable over Hull et al. (U. S. Patent 2012/0286523).
Regarding claim 1, Hull et al. teaches an electric motor with configurable coil, comprising the coil a number of windings, wherein each winding is divided into a predetermined number of wires, having all the wires the same cross-section and length, wherein the wires are grouped together in a number of groups insulated from one another and comprising each group and end and a pole, wherein the predetermined number of wires for (several) winding (groupings) is a multiple of the number of groups to be made, and wherein the end and pole of each group being connected to switching means equipped with selective connection means for selectively connecting the wires all in parallel, all in series, or in various intermediate combinations, and being the wires used in each winding a multiple of the number of groups into which said winding is divided.
(2) Hull et al. does not teach that it applies to “each” winding grouping.
(3) It is obvious to restrict the winding grouping to include only the groupings where the groupings have the same impedance and an equal amount of current flows in each wire and where all wires are included in the groupings. 

(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated where the groupings have the same impedance and an equal amount of current flows in each wire and where all wires are included in the groupings.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 7, 2022